Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Almont Ambulatory Surgical Center, Inc.
(CCN: 05C0001822),

Petitioner,

Vv.

Centers for Medicare & Medicaid Services.
Docket No. C-09-647
Decision No. CR2080

Date: February 26, 2010

DECISION

I dismiss the hearing request of Petitioner, Almost Ambulatory Surgical Center because I
find that it has abandoned its request for a hearing.

I. Background

Petitioner is an ambulatory surgical center doing business in California. It participated in
the Medicare program and its participation in Medicare was subject to applicable
provisions of the Social Security Act and implementing regulations.

The Centers for Medicare & Medicaid Services (CMS) determined to terminate
Petitioner’s participation in Medicare based on findings made during a survey of
Petitioner’s facility that was conducted on May 7, 2009. The agency conducting that
survey identified a total of 15 deficiencies at the facility including six instances of
noncompliance with Medicare coverage conditions. Termination was effectuated on July
20, 2009.
Petitioner requested a hearing and the case was assigned to me for a hearing and a
decision. | issued a pre-hearing order on August 13, 2009 in which I directed the parties
to file pre-hearing exchanges by specified dates. My order required each party to file a
brief which addressed every issue in the case and all proposed exhibits including the
written direct testimony of each proposed witness. Petitioner then moved for summary
disposition and, on November 7, 2009, I issued a ruling denying Petitioner’s motion. In
that ruling I again ordered the parties to complete pre-hearing exchanges on the due dates
that I had originally established. CMS complied with my initial pre-hearing order on
December 15, 2009 by filing a pre-hearing exchange that included a brief and 12
proposed exhibits. The exhibits, which CMS identified as CMS Ex. 1 — CMS Ex. 12,
included the written declarations of three proposed witnesses. CMS mailed a copy of its
exchange to Petitioner in care of Roberto Macatangay, MD, MPH, Petitioner’s director
and the individual who had made previous filings on Petitioner’s behalf.

Petitioner’s pre-hearing exchange was due on January 14, 2010. However, it failed to file
anything by this deadline. On January 28, 2010, I sent an order to show cause to
Petitioner directing Petitioner to file its pre-hearing exchange within 10 days along with a
statement explaining its failure to file its exchange timely. I expressly warned Petitioner
that, if it failed to file a response to the order to show cause, I could consider it to have
abandoned its hearing request.

Petitioner failed nothing in response to the order to show cause.
IL. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether there is reason for me to dismiss Petitioner’s hearing
request.

B. Findings of fact and conclusions of law

I find that Petitioner abandoned its request for a hearing. The initial pre-hearing order
that I issued in this case on August 13, 2009 unequivocally established a deadline of
January 14, 2010 for Petitioner to file its pre-hearing exchange. My November 2, 2009
ruling in which I denied Petitioner’s motion for summary disposition reinforced the initial
pre-hearing order by directing the parties to file their pre-hearing exchanges by the
deadlines established in the August 13 order. CMS duly complied with my order.
Petitioner filed nothing. Nor did Petitioner file any response to my order to show cause
which explicitly warned Petitioner that I might decide that it had abandoned its hearing
request if it failed to file a reply to the order to show cause.
I am authorized to dismiss a hearing request in the circumstance where a party has
abandoned it. 42 C.F.R. § 498.69(a). I do so here.

/s/
Steven T. Kessel
Administrative Law Judge

